Title: Benjamin Harrison to Virginia Delegates, 2 November 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
In Council 2d: Novem: 1782.
I received your favor of the 22d: Ulto: with it’s enclosures, if Mr: Nathan had not formerly put a Stop to a similar proposition of his for a reference his balance would have been long since paid. Mr: Madison I suppose can remember his Conduct on that Occasion, however to refresh his Memory the whole proceedings of our Delegates in this Business which I find are in the Council Office shall be sent by the next Post. True it is that Nathan has Goverr. Jeffersons acceptance of the Bills in his possession, and that from the Tenor of them it appears they were to be discharged in hard Money but we have every reason to think it never was intended by Gen: Clarke that they should be paid in it as he expressly tells us that all his Bills drawn [on] the Treasurer or Governor of the State were for paper Money, and to be accounted for and paid in it according to a Scale of depreciation which he sent us; Mr. Nathan’s transactions may be very fair for what I know but so many frauds have been practis’d in that Quarter that I am led to doubt every Thing, tis for this reason that Commisione[r]s are gone into that country to investigate the Truth and make a report on every Transaction, amongst them Nathans will be taken up, Gen: Clarke is also order’d here in the Spring to settle and clear up his conduct at which Time the troublesome Business will be finally settled, and paid as soon after as the Assembly shall please to provide funds, for which purpose I shall lay these demands before them. By a flag Ship just arrived with Prisoners from Charles Town, I learn that two fleets of transports were arrived there to take of[f] the Garrison, and that it was expected the Town would be evacuated by the 15th: of this Month.
We have not yet a sufficient number of Members in the assembly to proceed to Business. I am &c
B. H.
